DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because it is unclear what is meant by a “non-transitory computer program.” It is unclear how a program, rather than a medium, may be either transitory or non-transitory. Examiner suggests amending the claim to recite a “non-transitory  computer readable medium” that stores the computer program. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer program per se. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, are not directed to any of the statutory categories. See MPEP 2106.3.I. To overcome this rejection, examiner suggests amending the claim to be directed towards ““non-transitory  computer readable medium” that stores the computer program. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 2 and 17 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner et al. (US 2020/0410666, hereinafter “Wagner”).
Regarding claims 1, 19, and 20, Wagner shows a guidewire detecting method performed by an electronic device comprising a processor configured via a computer program stored on a non-transitory computer readable medium to perform steps comprising: 
generating a position movement prediction field (vasculature motion model 230, [0058] and element 230 in fig. 3) indicating prediction of a potential positional change of a branch path by a patient's biological activity for one or more branch paths based on a blood vessel image of a reference frame (“static roadmap of vasculature,” [0010]), 
correcting guidewire (guidewires, [0006]; [0091]; [0092]; [0094], inter alia), information extracted from a blood vessel image of a target frame (“images … medical device deployed,” [0010]) with respect to a catheter position of the reference frame (“transformed roadmap 238 … motion compensation of the image of the medical instrument relative to the static roadmap 238,” [0060] and element 238 in fig. 3), and 
selecting a branch path to dispose the guidewire information (“guidewires  … superimpose the instrument onto the vascular roadmap,” [0091]. Note: the process of superimposing the guidewire onto the vasculature necessarily entails selection of a branch path to overly the guidewire onto), among one or more branch paths of a blood vessel region based on the position movement prediction field and the corrected guidewire information; and 
visualizing the guidewire information on the selected branch path (real-time display 242, [0060] and element 242 in fig. 3) using a display. 

Regarding claim 2, Wagner discloses the claimed invention substantially as noted above. Wagner further shows an image acquiring unit configured to acquire coronary angiographic images (fluoroscopy imaging system, [0011]; imaging system, [0042] and fig. 1) of the reference frame and the target frame as blood vessel images of the reference frame and the target frame.

Regarding claim 17, Wagner discloses the claimed invention substantially as noted above. Wagner further shows the target frame (“images … medical device deployed,” [0010]) is a frame after the reference frame (“static roadmap of vasculature,” [0010]).

Regarding claim 18, Wagner discloses the claimed invention substantially as noted above. Wagner further shows the reference frame (“static roadmap of vasculature,” [0010]) is a frame corresponding to a timing when a contrast is injected into a patient (“… second plurality of images … contrast enhanced … generating a static roadmap of vasculature … using … the second plurality of images,” [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Pfister et al. (US 2015/0178886, hereinafter “Pfister”). 
Regarding claim 16, Wagner discloses the claimed invention substantially as noted above. 
Wagner fails to show that the processor fits the guidewire information to a center line of the selected branch path and the display overlays the fitted guidewire information onto the branch path.
Pfister discloses image monitoring during an interventional procedure. Pfister teaches a processor that fits guidewire (guidewire, [0013]) information to a center line of a selected branch path and a display that overlays the fitted guidewire information onto the branch path (“determining an adjusted centerline … instrument molds itself to the boundary of the vessel described by the adjusted centerline … determining the overlay image from the updated vascular dataset,” [0011] - [0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wagner to have the processor fit the guidewire information to a center line of the selected branch path and the display overlay the fitted guidewire information onto the branch path, as taught by Pfister, in order to adapt the vascular data during the image monitoring that provides an improved reflection of the actual situation within the vascular system during the interventional procedure and so allows improved orientation, as suggested by Pfister ([0010]).

Allowable Subject Matter
Claims 3 - 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Wagner is determined to be the closest prior art of record.  
Regarding claims 3 - 5, Wagner shows a segmented blood vessel region (“segment the vasculature, represented by the binarization step 256,” [0065] and fig. 4), but neither Wagner nor any other prior art or record, either singly or in combination, teaches or reasonably suggests generating an entire path length map indicating a path length to points in a segmented blood vessel region from the blood vessel image of the reference frame and generating the position movement prediction field for each of one or more branch paths of the blood vessel region based on the entire path length map.
Regarding claims 6 - 7, the prior art, either singly or in combination, fails to teach or reasonably suggest determining the same value as the path length value of the corresponding point in the position movement prediction field for each branch path, as a predictive value of a position predicted that each point in the corresponding branch path is potentially moved by a biological activity.
Regarding claims 8 - 9, Wagner shows a machine learning model to detect an instrument position (“utilizing a neural network to segment an instrument from the fluoroscopy images, and subsequently superimpose the instrument onto the vascular roadmap,” [0091]). However, the detected instrument is the guidewire in the target frame, rather than a catheter in the reference frame. Neither Wagner nor any other prior art or record, either singly or in combination, teaches or reasonably suggests detecting a catheter position of the reference frame from the blood vessel image of the reference frame based on a first machine learning model, detecting a catheter position of the target frame from the blood vessel image of the target frame based on the first machine learning model, and correcting the guidewire information based on a difference between the catheter position of the reference frame and the catheter position of the target frame.
Regarding claims 10 - 15, the prior art, either singly or in combination, fails to teach or reasonably suggest extracting a guidewire candidate region for the one or more branch paths based on the corrected guidewire information and the generated position movement prediction field and selecting one branch path among the one or more branch paths, based on comparison between the guidewire candidate region for the one or more branch paths and the guidewire information.


Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 

Claims Rejections - 35 USC 101
Applicant argues on page 6 that claim 20 now recites “non-transitory computer-readable which is stored in a computer readable medium…”
Examiner respectfully disagrees. The claim recites a “non-transitory computer program …,” which introduces clarity deficiencies as discussed in the 112(b) rejection above, and does not overcome the 101 rejection. Examiner suggests amending the claim to recite a “non-transitory  computer readable medium” that stores the computer program. 

Claims Rejections - 35 USC 112
The 112(b) rejections of claims 6 and 7 are withdrawn in view of amendments. 

Claims Rejections - 35 USC 102 and 35 USC 103
Applicant argues on page 6 that  “Wagner discloses a system that provides guidance for insertion of a catheter during an interventional radiology procedure; a purpose entirely different from that of the presently claimed invention.”
This argument is not germane to the rejection. Wagner meets claims 1, 19, and 20 for the reasons detailed above in the art rejections.
Applicant argues on page 7 that claim 1 has been amended to recite that the processor is configured to “perform three specific tasks (i) generate position prediction to account for patient activity, (ii) correct the guidewire information, and (iii) use that corrected information and position prediction to select the branch path that a guidewire is likely to take.”
Examiner respectfully disagrees. This is not what is recited in claims 1, 19, and 20. Applicant’s description of the claimed processing steps recharacterizes the claim language. Applicant then goes on to argue with respect to applicant’s selected recharacterization of the claim language, instead of arguing with respect to the recited claim language. Specifically applicant argues on page 7 that:
Wagner does not disclose any assessment of the image after compensating for patient movement to determine the branch path that the guidewire is likely to follow based on the blood vessel image and patient movement, nor does Wagner disclose a system that can then display a visualization of the branch path that the system has selected as being the likely path the guidewire will take. In fact, Wagner does not perform any prediction as to movement of the guidewire or catheter, and instead simply predicts patient movement to provide more stable images. Wagner also fails to display any predicted path on the image to illustrate the likely path of the guidewire.

	These arguments are moot because the contested features are not recited in the claims. Wagner meets claims 1, 19, and 20 for the reasons detailed above in the art rejections. Applicant’s arguments do not explain how the cited portions of the reference do not teach what the rejection alleges that the cited portions teach. It is therefore unclear to the examiner why applicant believes that the reference does not meet the claims.  
The art rejections are therefore maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793